                                       Certificate Number: 14912-IAS-DE-033287849
                                       Bankruptcy Case Number: 19-01849


                                                       14912-IAS-DE-033287849




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on August 21, 2019, at 9:20 o'clock PM EDT, Kimberly
Batterson completed a course on personal financial management given by internet
by 001 Debtoredu LLC, a provider approved pursuant to 11 U.S.C. 111 to
provide an instructional course concerning personal financial management in the
Southern District of Iowa.




Date:   August 21, 2019                By:      /s/Jai Bhatt


                                       Name: Jai Bhatt


                                       Title:   Counselor
